BROGAN, J.,
Concurring:
I respectfully concur in the opinion of my colleagues. However, 1 feel that the denial of super shock probation is reviewable upon appeal. This court has held that the denial of shock probation is not reviewable in the absence of a violation of some constitutional or "statutory standard." State v. Jones (1987), 40 Ohio App. 3d 123. In granting or denying super shock probation, the trial judge is subject to some statutory standard, to wit, RC. 2951.02(A). The denial of super shock probation does affect a substantial right in a special proceeding.
BROGAN, J., of the Second Appellate District, sitting by assignment in the teeth Appellate District.